
	
		I
		112th CONGRESS
		2d Session
		H. R. 4380
		IN THE HOUSE OF REPRESENTATIVES
		
			April 18, 2012
			Mr. Young of Indiana
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To suspend temporarily the duty on capacitor grade
		  homopolymer polypropylene resin in primary form.
	
	
		1.Capacitor grade homopolymer
			 polypropylene resin in primary form
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00Capacitor grade homopolymer polypropylene resin in primary form
						(CAS No. 9003–07–0), certified by the importer as intended for use in
						manufacturing capacitor film and having an ash content less than 50 ppm
						(provided for in subheading 3902.10.00)FreeNo
						changeNo changeOn or before 12/31/2015
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to articles
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
